Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/28/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the area of the lower surface”.  There is insufficient antecedent basis for this limitation in the claim.  Claims 2-9 is/are rejected as being dependent on the above rejected claim(s).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over von Boch-Galhau (3749278) in view of Wolf (4793491).
See 112 rejection above.  Nevertheless, Van Bock-Galhua discloses:
1, 10. A nested tableware set (figs 1-7), comprising: first and second vessels (vessels above 5 and below 4), each vessel having a base supporting a container portion that extends away from the base and terminates at an open rim (such as base of 1/2/3 and 9/8/7/6 with a container portion extending therefrom to a rim of 9/8/7/6, 1/2/3); and at least one plate (4, 5) interposed between the first and second vessels (figs 1-7), each of the at least one plates having: a base outwardly terminating at a side wall (flat surface of 4, 5 with sides), the side wall extending upwardly from an upper surface of the base and terminating at a rim (top portion of 4, 5), the upper surface of the base and inner surface of the side defining a well of the at least one plate (see figure below); a base wall extending vertically downwardly


    PNG
    media_image1.png
    149
    142
    media_image1.png
    Greyscale

from a lower surface of the base (12s); a first annular surface extending horizontally along the lower surface of the base and radially outwardly away from an outer surface of the base wall, the first annular 

The Combined Reference discloses:
2. The nested tableware set of claim 1, wherein the at least one plate includes an upper plate and a lower plate (Van Bock-Galhua 4, 5).



4. The nested tableware set of claim 2, wherein the at least one plate further includes at least one intermediate plate positioned between the upper and lower plates (in another interpretation 3, 4 ,5 are plates and 1, 2 belows to a vessel).

5. The nested tableware set of claim 4, wherein the rim of the first vessel is seated against the first shelf of the lower plate (Van Bock-Galhua fig 1); the side wall rim of the lower plate is seated against the second shelf of one of the at least one intermediate plate (Van Bock-Galhua fig 1); the side wall rim of the at least one intermediate plate is seated against the second shelf of one of another one of the at least one intermediate plate or the upper plate (Van Bock-Galhua fig 1); and the rim of the second vessel is seated against the third shelf of the upper plate (Van Bock-Galhua fig 1),

6. The nested tableware set of claim 1, wherein perimeters defined by the rims of each of the first and second vessels are substantially identical (Van Bock-Galhua fig 1).

7. The nested tableware set of claim 6, wherein the first and the second vessels and the at least one plate are positioned substantially along a common longitudinal axis of the nested tableware set (Van Bock-Galhua fig 1).



9. The nested tableware set of claim 1, wherein the tableware assembly includes at least a third vessel nestedly positioned within one of the first vessel or the second vessel (Van Bock-Galhua fig 1).

11. The plate of claim 11, wherein the perimeter of the base and a perimeter of the side wall are circular (Van Bock-Galhua fig 1).

12. The plate of claim 10, wherein a perimeter of the base and a perimeter of the side wall are square.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape (such as to that of square or oval) because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

13. The plate of claim 10, wherein a perimeter of the base and a perimeter of the side wall are oval.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape (such as to that of square or oval) because it has been held that a change in shape on the basis of its suitability for the intended use was an obvious extension of the prior teaching.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Response to Arguments
Applicant's arguments filed 01/28/2022 have been fully considered but they are not persuasive. Applicant states that the secondary reference of Wolf foes not provide stacking.  To the contrary, the Office notes that the upper end of figure 2 of Wolf includes a stacked element whereby the additional surfaces permits enhanced stacking while also providing a section above that is accessible to gripped and easily removed.  In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, as already provided above, the Combined Reference provides enhanced stacking while also providing a section above that is accessible to gripped and easily removed.  
Accordingly, Applicant/Appellant has not demonstrated error in the factual findings or reasoning set forth by the Office and the Office must maintain the 103 rejection.  However, in order to expedite prosecution for Applicant, the Office provides the following:

Potentially Allowable Subject Matter


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW D PERREAULT whose telephone number is (571)270-5427. The examiner can normally be reached Monday - Friday 7:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Stashick can be reached on (571)272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like 



/ANDREW D PERREAULT/Primary Examiner, Art Unit 3735